EXAMINER’s COMMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

In applicant’s Remarks and Amendment to Claims filed on 07/22/2021, claim 19 remains cancelled; claims 1, 8, 12, and 20-21 were amended. As a result, claims 1-18 and 20-21 are pending, of which claims 1, 20 and 21 are in independent form. 
Applicant’s arguments, see pages 8-11 filed 07/22/2021, regarding the objections to the specifications have been fully considered and persuasive. The objection has been withdrawn in view of the amended specifications.

Applicant’s arguments, see pages 8-11 filed 07/22/2021, regarding the objections to the 35 U.S.C 112 rejection have been fully considered and persuasive. The rejection has been withdrawn in view of the amended 35 U.S.C 112 rejection.
Applicant’s arguments, see pages 8-11 filed 07/22/2021, regarding the objections to the 35 U.S.C 103 rejection have been fully considered and persuasive. The rejection has been withdrawn in view of the amended 35 U.S.C 103 rejection.
Allowable Subject Matter

Claims 1-18 and 20-21 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1, 20 and 21, although the closest prior art of record (such as Lopatin et al. (U.S Pub. No. 20200107164), Britt et al. (U.S Pub. No. 20170171180), Hwang et al. (U.S Pub. No. 20100064138) and Dewan et al. (U.S Pub. No. 20190044708) teaches a method comprising: generating, for a tracking device, a permanent encryption key pair comprising a permanent public key and a permanent private key, the tracking device associated with a set of hash keys and a unique identifier; generating, by an owner mobile device, a set of temporary encryption key pairs, each temporary encryption key pair comprising a temporary public key and a corresponding temporary private key; encrypting, by the owner mobile device, the temporary private key in each temporary encryption key pair using the permanent public key to produce a set of encrypted temporary encryption key pairs, each with an encrypted temporary private key; providing, by the owner mobile device, the set of encrypted temporary encryption key pairs to a central tracking system, the central tracking system configured to associate each encrypted temporary encryption key pair with a different hash key of the set of hash keys; receiving, by a community mobile device and from the tracking device, a hashed identifier, the hashed identifier comprising the unique identifier hashed using a hash key of the set of hash keys; providing, by the community mobile device, the hashed identifier to the central tracking system, the central tracking system configured to identify the hash key used to create the hashed identifier, to identify a first encrypted temporary encryption key pair associated with the identified hash key, and to provide the first encrypted temporary encryption key pair to the community mobile device; encrypting, by the community mobile device, location data representative of a location of the community mobile device using the temporary public key of the first  encrypted temporary encryption key pair to produce encrypted location data; providing, by the community mobile device, the hashed identifier, the encrypted temporary private key of the first  encrypted temporary encryption key pair, and the encrypted location data to the central tracking system for storage; in response to requesting a location of the tracking device, receiving, by the owner mobile device, the encrypted temporary private key of the first 
However, none of the prior art, alone or in combination teaches the central tracking system configured to store the hashed identifier, the encrypted temporary private key of the first encrypted temporary encryption key pair, and the encrypted location data within a last known location field associated with the tracking device within a database of the central tracking system. These limitation, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record.
Lopatin et al. (U.S Pub. No. 20200107164) discloses embodiments described herein provide for system and methods to crowdsource the location of wireless devices and accessories that lack a connection to a wide area network. One embodiment provides for a data processing system configured to perform operations comprising loading a user interface on an electronic device, the user interface to enable the determination of a location of a wireless accessory that is associated with the electronic device, generating a set of public keys included within a signal broadcast by the 
Britt et al. (U.S Pub. No. 20170171180) discloses a system and method are described for sharing IoT devices. For example, one embodiment of a system comprises an Internet of Things (IoT) service in communication with a plurality of IoT devices over a network; a device sharing module to receive an indication from a first user of one or more IoT devices associated with an account of the first user to be shared with a second user; the device sharing module to responsively associate the one or more IoT devices with an account of the second user and to subsequently allow the second user to access the one or more IoT devices.
Hwang et al. (U.S Pub. No. 20100064138) discloses an apparatus and method for providing a security service for UI applications in a network system. In a network supporting a user interface, encryption-unneeded data is distinguished from data in which security identifier is specified, that indicates a need for security between a server and a communication device, and the distinguished data is transmitted over a security channel and a general channel separately.
Dewan et al. (U.S Pub. No. 20190044708) discloses technologies disclosed herein provide an apparatus comprising a sensor including a first processor configured to execute first instructions to identify, based on an index, a first encrypted key of a first set of encrypted keys, identify, based on the index, a second encrypted key of a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/HEE K SONG/Examiner, Art Unit 2497